DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, encompassing claims 1-16 and 18 drawn to a primary immune cell along with method of treating a disease with the primary immune cell, a DNA template encoding an IL2RA polypeptide as a species of DNA template, and the IL2RA gene as a species of target region in the reply filed on 15 February 2022 is acknowledged. 
Claims 17, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 February 2022.
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 February 2022.

Information Disclosure Statement
The information disclosure statement filed 12/15/2021 has been considered. 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in paragraph [0146]. Applicant is required to delete the 

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reasons discussed below. See MPEP 2422 for guidance regarding nucleotide and/or amino acid sequence disclosures in patent applications.
6. MPEP 2422.02 states “when a sequence is presented in a drawing, the sequence must still be included in the sequence listing if the sequence falls within the definition set forth in 37 CFR 1.821(a), and the sequence identifier ("SEQ ID NO:X") must be used, either in the drawing or in the Brief Description of the Drawings”.
In the instant case, the figures contains nucleotide and/or amino acid sequences that have not been properly identified by their SEQ ID NO either in the drawings or in the Brief Description of the Drawings (see Figs. 28A).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “wherein the primary immune cell is virus-free”.  The specification teaches the use of viral vectors to deliver large donor nucleic acid sequences to cells which requires viral infection.  It is unclear if the recitation “virus-free” is referring to a cell that has not used a viral vector to deliver nucleic acid sequences or something else.  The lack of clarity renders this claim indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-12 and 14-16 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claims encompass human cells and organisms which, are present or intended to be present in a human organism, which is not-statutory subject matter. As such, the recitation of the limitation “isolated” would be remedial. See 1077 O.G. 24, April 21, 1987.

Claims 1-10, 12, and 14-16 are rejected under 35 U.S.C. 101 because the claims are directed to naturally occurring primary T cells. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no elements that are recited in addition to primary cells in which a target region in the genome that has been translocated, without viral vectors, with an nucleic acid sequence.  
The claims recite primary cells in which a target region in the genome has been translocated, without viral vectors, with an nucleic acid sequence. The term “primary cell’ broadly encompasses T-lymphocytes.  Karenko (Karenko et al. Cancer Res 2005; 65: (18)) teaches the identification of clonal translocations of chromosome 12 in T lymphocytes of patients with mycosis fungoides or Sezary syndrome, the most common forms of primary cutaneous T-cell lymphoma (CTCL) [abstract].  Karenko teaches that the translocation disrupted the NAV3 gene [abstract]. Carbonnel (Carbonnel et al. Cancer 1994; 73:1286–91) teaches a genetic translocation in primary lymphocytes involving the region where the interleukin 2 gene was mapped [abstract].
The claimed invention is directed to a primary T cell in which the genome has been translocated without significantly more. The claim recites that the translocation occurs without a viral vector, which is interpreted as encompassing any naturally occurring translocation event.  Therefore, this judicial exception is not integrated into a practical application because the claim and its limitation refers to a product of nature without markedly different characteristics. Claim 1 additionally recites specific nucleotide lengths of the DNA template, which do not  preclude this claim from encompassing a naturally occurring product for the reasons set forth as described above.   
For all these reasons, the claims are deemed to be directed to a product of nature.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6, 8-12, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schumann (Schumann et al. 2015. PNAS. Vol. 12, no. 33, 10437-10442) in view of Liang (Liang et al. 2017 Journal of Biotechnology 241, 136–146, cited on the Information Disclosure Statement filed 12/15/2021) and Goudy (Goudy et al. 2013 Clinical Immunology. 146, 248–261).  
Regarding claims 1-2, 4-6, 8-12, and 16 Schumann teaches efficient genome engineering in human CD4+ T cells using Cas9:single-guide RNA ribonucleoproteins (Cas9 RNPs) [abstract].  Schumann teaches that electroporation of Cas9 RNPs leads to efficient genome editing of CD4+ T cells [pg. 10437, col. 1, para 2].  Schumann teaches the introduction of precisely targeted nucleotide replacements in primary T cells at CXCR4 by homology-directed repair (HDR) using electroporated Cas9 RNPs and exogenous (i.e., heterologous) single-stranded DNA templates [pg. 10437, col. 1, para 2; Fig. 1].   Schumann teaches that this technology enabled Cas9-mediated generation of “knock-in” primary human T cells [pg. 10437, col. 1, para 2].  Schumann teaches that Cas9 RNP-mediated nucleotide replacement could eventually prove useful for therapeutic correction of disease-associated mutations [pg. 10438, col. 1, para 1].
Regarding claim 14, Schumann teaches the use of electroporation, not viral vectors, for the introduction of exogenous DNA [Fig. 1].
Regarding claim 15, Schumann teaches genome engineering in a population of human CD4+ T cells [pg. 10442, col. 1 para 2]. 
Regarding claim 18, Schumann teaches that Cas9 RNP technology for therapeutic knock-in editing of the genome in primary human T cells can be used for therapeutic correction of disease-associated mutations [pg. 10438, col. 1, para 1].
Schumann does not teach or suggest that the DNA templates is greater than or equal to about 200 base pairs.  Schumann does not teach or suggest that the DNA template encodes an IL2RA polypeptide and target region is the IL2RA gene.  
Liang teaches the electroporation of Cas9 RNPs and a 400 bp double-stranded DNA fragment to HEK293 T cells [Fig. 1].
Goudy teaches that a G to A substitution mutation at position 497 in exon 4 in the IL2RA gene inhibits surface and soluble CD25 expression [Fig. 1].  Goudy teaches that CD25 expression is required to maintain immune homeostasis, and CD25 deficiency is a distinct immunological disease that leads to both an autoimmune and immunodeficiency syndrome that clinically resembles IPEX syndrome [pg. 259, col. 2, para 3].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the cell of Schumann by use of a DNA template, which is at least 200 base pairs and encodes an IL2RA polypeptide (i.e., gene) inserted into exon 4 of the IL2RA gene, as taught by Liang and Goudy.  One of ordinary skill would be motivated to make this modification for the advantage of correcting the immunological disease caused by a CD95 deficiency, thereby treating an autoimmune and immunodeficiency syndrome and maintaining immune homeostasis. This modification would merely amounted as a simple combination of prior art elements known to be useful for the common purpose of correcting gene mutations.  
	
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schumann in view of Liang and Goudy as applied to claims 1, 2, 4-6, 8-12, 14-16, and 18, and further in view of Kornete (US 2019/0136263 A1, filed 4/25/2017).
The teachings of Schumann, Liang, and Goudy are discussed above as applied to claims 1, 2, 4-6, 8-12, 14-16, and 18, and similarly apply to claims 3 and 7.
Schumann, Liang, and Goudy do not teach or suggest that the size of the DNA template is greater than or equal to 1 kilobase (kb).  Schumann, Liang, and Goudy do not teach or suggest a circular plasmid HDR template.
Regarding claim 3, Kornete teaches gene editing in EL4 cells using Cas9 ribonucleoprotein particles (RNPs) and HDR 2kb template by electroporation to introduce the template to the cells [0184].  
Regarding claim 7, Kornete teaches the use of circular plasmid HDR templates for the introduction of the template into cells [0222].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the cell as taught and suggested by Schumann, Liang, and Goudy where the DNA template is greater or equal to 1 kb and is a circular plasmid as taught by Kornete.  This modification would amount as a combination of prior art elements according to known methods to yield predictable results of genome editing given each of Schumann, Liang, and Kornete are directed to genome editing using electroporated  HDR templates.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claims 1-12, 14-16, and 18 are directed to the same invention as that of claim 1-12, 14-16, and 18 of commonly assigned copending Application No. 17/326252. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8-12, 14-16 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4, 18, and 19 of US 11033584 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because US 11033584 B2 anticipates the instant claims by claiming an isolated primary 

Claims 1-5, 8-12, 14-16 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 5 of US 11083753 B1.
Although the claims at issue are not identical, they are not patentably distinct from each other because US 11083753 B1 anticipates the instant claims by claiming a method of treating a subject having a cancer by administering a primary immune cell comprising one heterologous gene inserted, non-virally, into a target region of the cell and where the size of the gene is at least 500 nucleotides.  

Claims 1-12, 14-16 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 20, and 22-26 of copending Application No. 16622843 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16622843 anticipates the instant claims by claiming a method of editing a genome of a primary immune cell comprising a DNA template inserted, via electroporation, into a target region of the cell and where the size of the template is greater than 200 nucleotides.  The ‘843 application further claims that the DNA template can be linear and/or a double-stranded or single-stranded DNA template.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 8-12, 14-16 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 17/390673 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17390673 anticipates the instant claims by claiming a method of treating a subject having a cancer by administering a primary immune cell comprising a gene inserted, non-virally, into a target region of the cell and where the size of the gene is greater than 200 nucleotides.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        

/NANCY J LEITH/Primary Examiner, Art Unit 1636